DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The previous rejection was WITHDRAWN/ VACATED.
Response to Arguments
Applicant’s arguments with respect to claims 1 - 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the frontally arranged pockets must be shown or the features canceled from Claims 1 and 6. Therefore, the pockets being fluidly connected to each other by way of groove shaped channels of the sealing lip must be shown or the features canceled from Claim 9.   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 Line 4 is objected to because of the following informalities:  There is a grammatical mistake in “…the second machine element a sealing surface”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
It is unclear whether the applicant is claiming rear side arranged pockets or front side arranged pockets or both. The specification and drawings also do not disclose the frontally arranged pockets with a reference numeral or figure. The drawings only show sealing structure opposite the sealing surface contacting a member such as a shaft.

Claims 2 -16 are rejected as they depend on Claim 1.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear whether the applicant is claiming pockets or rib-like or web-like elevations. Examiner considers that the applicant is claiming pockets. It is not clear what structure is claimed for rib-like or web-like elevations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 8, and 10 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (DE 102016124457) in view of Bush (U.S. Patent # 3785660).



Regarding claim 1, Bauer discloses a rotary seal arrangement (fig 3) having a recirculation function (recirculation grooves 6), comprising:

a first (5, fig 1 same as fig 3) and a second machine element (2), spaced apart to form a sealing gap (gap between 1 and 2) and movable relative to each other about a rotation axis (2 moves relative to 1), the first machine element comprising a seal-holding structure (1 with seal 4) and the second machine element a sealing surface (sealing surface of 2);

a rotary seal for sealing a high pressure side H pressurizable with a fluid against a low pressure side N of the sealing gap (4 seals the fluid from left to right), the rotary seal being held on the seal-holding structure of the first machine element (4 on the structure of 1) and having a sealing lip (lip of 4), the front side of which faces the sealing surface and abuts at least in sections in a dynamically sealing manner against the sealing surface of the second machine element (inner circumferential side of 4 faces 2);

wherein the sealing lip has pockets on its rear side pointing away from the sealing surface (pockets 6 on the rear side of 4 which is the outer circumferential side) or on its end face facing the high-pressure side H (one of the two limitations is met – pockets on rear side limitation is met - pockets 6 on the rear side of 4 which is the outer circumferential side), which are arranged spaced apart both from the rear side and the front side of the sealing lip (6 spaced apart);

wherein the pockets arranged in the circumferential direction of the rotary seal are spaced apart from each other (6 spaced apart) and laterally limited in the circumferential direction by a side wall portion of the sealing lip (sidewall portions of 6 as seen in examiner annotated fig 3 below), which is arranged relative to the circumferential direction of the sealing lip at least partially under an acute angle ‘a’ obliquely to the high pressure side H (side wall potions with acute angle as seen in examiner annotated fig 3 below), so that the sealing lip in the circumferential direction of the rotary seal abuts the sealing surface with a contact pressure profile (4 against 1 with profile of 6), through which in a relative movement of the two machine parts a recirculation directed to the high pressure side H of fluid passed between the sealing lip and the sealing surface is affected (recirculation through 6 with movement between 1 and 2).

Bauer does not disclose wherein the sealing lip in case of rear side arranged pockets is tensioned against the sealing surface by an elastically deformable pretensioning ring surrounding the sealing lip on its rear side circumferentially.
However, Bush teaches wherein the sealing lip in case of rear side arranged pockets is tensioned against the sealing surface by an elastically deformable pretensioning ring surrounding the sealing lip on its rear side circumferentially (38 tensions 46).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the pretensioning ring of Bush on the rear side of the sealing lip of Bauer as the pretensioning ring urges the sealing lip into contact with the shaft (Bush Col 2, Lines 64 – 65).


The combination of Bauer and Bush discloses in case of frontally arranged pockets, by a resilience inherent in the material of the rotary seal (one of the limitations is met – in the case of rear side arranged pockets is tensioned against the sealing surface by an elastically deformable pretensioning ring surrounding the sealing lip on its rear side circumferentially (Bush 38 tensions 46).


    PNG
    media_image1.png
    479
    702
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Bauer and Bush discloses the rotary seal arrangement, wherein the pockets are laterally limited in the circumferential direction on both sides by a side wall portion of the sealing lip, which side wall portions are, relative to the circumferential direction of the sealing lip, at least partially arranged obliquely at an acute angle a, and diverge out to the high pressure side H (Bauer - side wall portions as seen in examiner annotated fig 3 below with acute angle diverge the liquid to the high pressure side).

Regarding claim 4, the combination of Bauer and Bush discloses the rotary seal arrangement, wherein the side wall portions of the pockets are connected to the rear side of the sealing lip via an edge (Bauer 6 have an edge of the side wall portion) or that the side wall portions and the rear side flow smoothly into each other (one of the limitations is met).

Regarding claim 5, the combination of Bauer and Bush discloses the rotary seal arrangement, wherein the elastically deformable pretensioning ring over its entire circumference rests on the rear side of the sealing lip, in the region of the pockets of the sealing lip (Bush 38 on the rear side of Bauer 4 in the region of pockets 6).


Regarding claim 7, the combination of Bauer and Bush discloses the rotary seal arrangement, wherein the sealing lip of the rotary seal has a dynamic sealing edge (Bauer 4 has dynamic edge against 2).

Regarding claim 8, the combination of Bauer and Bush discloses the rotary seal arrangement, wherein the end-face pockets of the sealing lip of the rotary seal are rectangular or oval in cross-section (Bauer 6 are rectangular as seen in fig 15a).

Regarding claim 10, the combination of Bauer and Bush discloses the rotary seal arrangement, wherein the rotary seal is dynamically sealing in the axial or in the radial direction with respect to the axis of rotation (Bauer 4 seals dynamically radially against 2).

Regarding claim 11, the combination of Bauer and Bush discloses the rotary seal arrangement, characterized in that the rotary seal is designed to be dynamically internally sealing or externally sealing in the radial direction (Bauer 4 seals dynamically radially internally against 2).

Regarding claim 12, the combination of Bauer and Bush discloses the rotary seal arrangement, wherein the rotary seal consists of a viscoelastically or rubber-elastically deformable material, polytetrafluoroethylene or a polytetrafluoroethylene compound (Bauer 35 has PTFE).

Regarding claim 13, the combination of Bauer and Bush discloses the rotary seal arrangement, wherein the pretensioning ring is designed as an elastomer or as a rubber ring (Bush 38 is elastomeric).

Regarding claim 14, the combination of Bauer and Bush discloses the rotary seal arrangement.
Bauer does not disclose wherein the rotary seal comprises two sealing lips extending away from the holding section of the rotary seal in opposite directions.
However, Bush teaches wherein the rotary seal comprises two sealing lips extending away from the holding section of the rotary seal in opposite directions (Bush has 42 and 46 against 26 which are in opposite directions).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the second sealing lip of Bush with the sealing lip of Bauer so that the second lip forms a cavity between the two sealing lips , which may be filled with grease to provide lubricant for the first lip (Bush Col 2, Lines 64 – 65).

Regarding claim 15, the combination of Bauer and Bush discloses the rotary seal arrangement.
 wherein the rotary seal arrangement comprises a further rotary seal (Bauer two sealing lips 34).
Bauer does not disclose wherein the rotary seal arrangement comprises a further rotary seal (Bauer two sealing lips 34).
However, Bush teaches wherein the rotary seal arrangement comprises a further rotary seal (Bush two sealing lips 42 and 46.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the second sealing lip of Bush with the sealing lip of Bauer so that the second lip forms a cavity between the two sealing lips , which may be filled with grease to provide lubricant for the first lip (Bush Col 2, Lines 64 – 65).

Regarding claim 16, the combination of Bauer and Bush discloses the rotary seal, being a radial shaft seal, for the rotary seal arrangement (Bauer figs 1, 3), comprising the sealing lip which has the pockets on its rear side or on its end face (Bauer 6 on the rear side of 4), which are arranged spaced apart both from the rear side and the front side of the sealing lip (Bauer 6 spaced apart), wherein the pockets are arranged spaced apart from each other in the circumferential direction of the rotational seal (Bauer 6 circumferentially spaced apart) and, wherein the pockets are laterally limited in the circumferential direction of the rotary seal by the side wall portion of the sealing lip (as seen in examiner annotated fig 3 below), which at least in sections is arranged obliquely at an acute angle a, relative to the circumferential direction of the sealing lip (as seen in examiner annotated fig 3 below).


Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Bush and in further view of Ohya (U.S. Patent # 10267421).

Regarding claim 3, Bauer discloses the rotary seal arrangement.
Bauer does not disclose wherein the sealing lip comprises on its rear side, rib-like or web-like, elevations through which the side wall portions of the pockets are elevated above the contour of the rear side of the sealing lip.
However, Ohya teaches wherein the sealing lip comprises on its rear side, rib-like or web-like, elevations through which the side wall portions of the pockets are elevated above the contour of the rear side of the sealing lip (12 has ends with deepest depth and center with shallowest depth forming web like elevations, fig 3).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the height of side wall portions of Bauer in the pockets of the sealing lip of Bauer as in Ohya to provide recirculation of fluid with a modified flow and less friction loss.

Regarding claim 9, Bauer discloses the rotary seal arrangement.
Bauer does not disclose wherein pockets arranged on the rear side of the sealing lip are fluidly connected to each other by way of, groove-shaped, channel of the sealing lip.
However, Ohya teaches wherein pockets arranged on the rear side of the sealing lip are fluidly connected to each other by way of, groove-shaped, channel of the sealing lip (316 connects the pockets 13, figs 10A, 10B).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the pockets of Bauer with the channels of Ohya so that the oil is not leaked out from the outer peripheral surface, and flow along the channel.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Bush and in further view of Seki (U.S. PG Pub # 20170009889).

Regarding claim 6, Bauer discloses the rotary seal arrangement.
Bauer does not disclose wherein the sealing lip with the frontally arranged pockets statically sealing abuts the first machine part with a statically sealing portion.
However, Seki teaches wherein the sealing lip with the frontally arranged pockets (121, fig 5) statically sealing abuts the first machine part with a statically sealing portion (statically sealing portion which is the outer circumferential surface of 110, fig 3 same as fig 5).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the pockets of rear side of the sealing lip of Bauer with the frontally arranged pockets of Seki to prevent leakage of the fluid to be sealed as the end surface slides against the case member.

    PNG
    media_image1.png
    479
    702
    media_image1.png
    Greyscale




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/VISHAL A PATEL/Primary Examiner, Art Unit 3675